Title: Abigail Adams to Mary Smith Cranch, 13 October 1766
From: Adams, Abigail
To: Cranch, Mary Smith


     
      Dear Sister
      
       Octobr. 13. 1766
      
     
     I heard to Day that the Doctor had a Letter from Mr. Cranch, and that he was still very Ill, poor Man. I am grieved for him, and for you my dear Sister, who I know share with him in all his troubles. It seems worse to me when I hear you are unwell now than it used to, when I could go and see you. Tis a hard thing to be weaned from any thing we Love, time nor distance has not yet had that Effect upon me. I think of you ten times where I used to once. I feel more concern’d for you, and more anxious about you—perhaps I am too much so. I would not have you cast down my Sister. Sufficient to the Day is the Evil thereof. Thus says the psalmest. “I have been young but now am old, yet have I not seen the righteous forsaken, nor his Seed begging Bread.”—Tho things may not appear so agreable and encourageing at present, perhaps the Scale may be turned. Mr. Cranch may, and I hope he will have his Health better, and we may all have occasion to rejoice
      in Each others prosperity.
     I send my little Betsy some worsted for a pair of Stockings to go to meeting in. You must remember my Love to Mr. Cranch. Mr. Adams would be very glad if he would write to him, and I should take it kindly if you could write to me by Father, and let me know how you all are. I should be obliged if you would Lend me that quilted contrivance Mrs. Fuller made for Betsy. Nabby Bruses her forehead sadly she is fat as a porpouse and falls heavey. My paper is full and obliges me to bid you good Night. Yours,
     
      A Adams
     
    